Citation Nr: 0011556	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-18 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which determined that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a psychiatric disorder.  The veteran, 
who had active service from November 1969 to June 1970, 
appealed that decision to the BVA, and the case was referred 
to the Board for review. 



FINDINGS OF FACT

1.  A November 1997 BVA decision denied service connection 
for a psychiatric disorder.  

2.  The evidence associated with the claims file 
subsequent to the BVA's November 1997 decision is duplicative 
or cumulative, and the evidence which is neither cumulative 
nor redundant is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disorder.



CONCLUSIONS OF LAW

1.  The BVA's November 1997 decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991); 38 C.F.R. §§ 20.1100, 
20.1104 (1999).

2.  The evidence associated with the claims file 
subsequent to the BVA's November 1997 decision is not new and 
material, and the veteran's claim for service connection for 
a psychiatric disorder is not reopened. 38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the BVA improperly denied the 
benefits sought on appeal.  He asserts that his psychiatric 
disorder came into existence during active service.  The 
veteran requests the Board to reopen his claim for service 
connection for a psychiatric disorder on the basis that he 
has submitted new and material evidence.  

A review of the present appeal reveals that in rating 
decisions dated in 1981 the RO denied a claim for service 
connection for a psychiatric disorder on the basis that the 
personality disorder shown during service was not a 
disability for which service connection could be granted, and 
that the schizophrenia diagnosed following service was not 
manifested during service or within one year thereafter.  The 
veteran was notified by letter of these decisions and of his 
appellate rights, but did not appeal.

The veteran attempted to reopen the claim in 1996, by sending 
in duplicate copies of service medical records.  In an April 
1996 rating decision, the RO determined that the claim had 
not been reopened because the veteran had submitted nothing 
but copies of evidence already considered.  In a November 
1997 decision, the BVA affirmed the RO's 1996 rating decision 
and continued the denial of service connection for a 
psychiatric disorder, holding that the veteran had not 
submitted new and material evidence so as to reopen the 
claim.  The Board noted that what was missing at the time of 
the 1981 and 1996 denials, and was still missing, was 
evidence that the veteran suffered from neurosis or 
psychosis, as opposed to a personality disorder, during 
service or otherwise manifested a service-oriented 
psychiatric disorder during service or that a neurosis or 
psychosis was manifest within one year of discharge.  Nor was 
there competent medical evidence, according to the Board 
decision, which showed that the veteran suffered from a 
psychiatric disorder, which was causally or etiologically 
related to service.   

That BVA decision, like all BVA decisions, is a final 
decision, absent an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  See 38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 1991); 38 C.F.R. § 20.1100 (1998).  
A final decision cannot be reopened unless new and material 
evidence is presented.  See 38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).  The 
Board is obligated to review all evidence submitted since the 
claim was disallowed by a final decision and if the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Following the Board decision the veteran indicated his desire 
to reopen the claim for service connection.  Subsequently the 
VA received a copy of an August 1996 Social Security 
Administration (SSA) decision, as well as evidence which 
includes a service record, VA outpatient treatment records 
from 1993 to 1999, the veteran's Substantive Appeal, and 
testimony from a February 1999 personal hearing.  In a 
September 1998 rating decision, the subject of this appeal, 
the RO continued the denial of service connection for a 
psychiatric disorder, determining that the evidence decision 
was not new and material evidence sufficient to reopen the 
claim.  However, the Board notes that the test relied on by 
the RO in determining whether new and material evidence had 
been submitted was invalidated by a Federal Circuit decision 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

After the Federal Circuit's decision in Hodge, the Court 
announced a 3-step analysis that must be performed when a 
veteran seeks to reopen a final decision based on the 
submission of new evidence.  See Elkins v. West, 12 Vet. App. 
209 (1999).  The three prongs the Elkins test are as follows:  
(1) The Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately upon reopening the 
claim the Board must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
not new, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claim for service connection for a psychiatric 
disorder, and the appeal is denied.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).

At the time of the BVA's November 1997 decision, the evidence 
of record included the veteran's service medical records, 
various post service private medical and rehabiliation center 
records, and several statements made by the veteran.  
However, none of the medical evidence showed that the veteran 
manifested an acquired psychiatric disorder during service or 
within one year of separation from service, or that any 
psychiatric disorder diagnosed following service was in any 
way related to service.  The veteran's service medical 
records indicate that he was discharged from active service 
because of a personality disorder.  A personality disorder, 
as opposed to psychosis, is considered to be a congenital or 
developmental condition, not an acquired type of nervous 
condition for which service connection may be established.  
See 38 C.F.R. §§  3.303(c), 4.9, 4.127 (1999).  

In this case, the dispute involves whether the veteran has an 
acquired psychiatric disorder that is related to the 
veteran's military service or was manifested within a year of 
discharge.  As such, significant evidence to reopen the claim 
would include medical evidence that offered an opinion that a 
current disorder has a nexus or relationship to service.  The 
Board finds the additional evidence associated with the 
claims file contains no medical opinion that any currently 
diagnosed psychiatric disorder has a nexus to service, nor is 
there any medical evidence which suggests that the veteran 
did have an acquired psychiatric disorder during service or 
within one year following his discharge from service.  

In this regard, the Board notes that the veteran's testimony, 
while bearing directly upon the specific matter under 
consideration, is cumulative and redundant. Moreover, a lay 
person is not generally competent to provide evidence that 
the observable symptoms are manifestations of chronic 
pathology or diagnosed condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  The outpatient reports and 
treatment records, as well as the SSA records, address the 
current status of the veteran's health.  None of those 
reports show a nexus between the veteran's military service 
and any acquired psychiatric disorder.  Any history given by 
the veteran linking an alleged psychiatric disorder to 
military service and reiterated by a physician does not 
constitute medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the BVA's November 1997 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.




ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a psychiatric disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

